DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  applicant has recited in the preamble of claim 1, “A bag for retaining waste, comprising: a bag” on lines 1-2. The second occurrence of “a bag” appears to be redundant, because “A bag” has been introduced at the beginning of the claim.   In addition, there’s a period after the number “5” on line 1 of claim 6.    Please note that a claim can only end with one period at the end of the claim limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausnit (US 6,186,663).
Ausnit discloses a bag (10), as illustrated in Figures 1-8, for retaining waste (intended use recitation – capable of retaining waste) comprising a bag having a closed portion (36), and an opening slit  (see annotated Figure 1 below) through which waste can be inserted to be held within a cavity  (see Figure 6) defined by the closed portion (with panels 32,34,38), a first openable and sealable closure (12,14), extending across the opening slit, and extending from one side of the cavity to another side of the cavity, at a first location of the bag, sealing the bag across a line extending across the bag at the first location; a second openable and sealable closure (44), extending across the opening slit, and extending from one side of the cavity to another side of the cavity, at a second location of the bag, spaced from the first location, and the second closure sealing the bag across a second line extending across the bag at the second location, the second line being parallel to the first line; where the first and second closures each completely close the cavity of the bag and are spaced at a specific designated distance from one another, to prevent the waste from leaving the bag using the first and second closures as a double seal.

[AltContent: arrow]Opening Slit

    PNG
    media_image1.png
    311
    520
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (US 6,186,663) in view of Martin et al (US 2008/0145268).
Ausnit discloses the openable and sealable closures to have sealable mechanisms (see col. 3, lines 4-7).  Martin et al teach a container (10) having a closure (20) to be hook-and-loop fasteners (see paragraph [0045]).
Thus, the manner of enhancing a particular device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Martin et al.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art closable bag of Ausnit and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing hook-and-loop fasteners as taught by Martin et al as both sealable closure mechanisms instead of the current .
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ausnit (US 6,186,663) in view of Auseklis (US 7,448,659).
With regards to claims 3-5, Ausnit discloses the claimed invention except for the bag to be used with a scooping device with openable claws.  Auseklis teaches a scooper (100) comprising a pair of claws (108,110) configured to be used with a  bag (118)  in order to pick up and dispose of pet waste (104) (see Figures 1-3).
To provide the bag of Ausnit with a scooper having a pair of claws configured for attaching to the bag would have been obvious to one of ordinary skill in the art, in view of the teachings of  Auseklis, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the scooper  used in Auseklis would allow the bag of Ausnit to enclose and pick up the pet waste for sanitary disposal.    
With claim 6, as modified by Auskelis, a plate (158) spaced from the claws by an amount to close the second closure, subsequent to closing the first closure.
With claims 3 and 7, Ausnit discloses the claimed invention except for the size of the bag opening to be appropriate large enough for use with the claws of the scooper, as modified by Auseklis.  It would have been an obvious matter of design choice to specify the size of the bag opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.IV.A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jones, Piechocki, Pezzino, Ruscil, and Sowinski are cited as showing relevant art, because each prior art shows a bag having a sealable closure.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/             Primary Examiner, Art Unit 3651